DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Per correspondence received on 10/21/2021, claims 1 and 12 were amended. Claims 5 and 7 remain canceled. New claim 13 was added. Therefore, claims 1-4, 6 and 8-13 were pending for examination.

REASONS FOR ALLOWANCE
Claims 1-4, 6 and 8-13 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The prior art does not disclose the distance measurement apparatus, and particularly the  features of "a plurality of optical delay adjustment elements ... each optical delay adjustment element of the plurality of optical delay adjustment elements corresponds to a respective movable mirror of the plurality of movable mirrors ... the plurality of optical delay adjustment elements is between the condenser lens and the pinhole ... the light receiver is configured to receive the condensed reflected reference pulsed light as the reflected reference pulsed light from the condenser lens via the plurality of optical delay adjustment elements and the pinhole," as specifically claimed.
While some of the claimed limitations are found at least individually in the prior art, there was no reference found or reasonable combination of references sufficient to meet the claimed invention as a whole. 

Conclusion   
                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        
						/QUAN-ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684